          Case 1:19-cv-10431-NRB Document 30 Filed 09/09/20 Page 1 of 2


                                                                      King & Spalding LLP
                                                                      1185 Avenue of the Americas
                                                                      New York, NY 10036-4003
                                                                      Tel: +1 212 556 2100
                                                                      Fax: +1 212 556 2222
                                                                      www.kslaw.com

                                                                      Israel Dahan
                                                                      Partner
                                                                      Direct Dial: +1 212 556 2114
                                                                      Direct Fax: +1 212 556 2222
                                                                      idahan@kslaw.com

September 9, 2020
Via ECF
The Honorable Naomi Reice Buchwald
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007
      Re:   Major Energy Electric Services, LLC, et al. v. Saul Horowitz et al., Civ. No. 19-
cv-10431 (NRB)
Dear Judge Buchwald:

         We are counsel to Defendants in the above-referenced matter. We write in response to the
Court’s scheduling of a teleconference for September 29, 2020 (Order Scheduling Initial
Teleconference, September 8, 2020 [ECF No. 29]), and to respectfully request that the Court stay
all further proceedings and deadlines in this case pending issuance of a decision in the matter of
Horowitz, et al. v. National Gas & Electric, LLC, et al., Civ. No. 17-cv-7742 (JPO) (the “Earnout
Dispute”), involving the same parties and transaction documents as this matter. Plaintiffs consent
to this stay request.

        The parties participated in a bench trial in the Earnout Dispute from March 2, 2020 through
March 11, 2020, submitted post-trial briefing on April 17, 2020, and are currently waiting for a
final ruling from the Court. The parties believe that it makes judicial and economic sense to stay
further proceedings in this matter until after a ruling is issued in the Earnout Dispute. Pending this
Court’s approval, the parties have agreed to a stay of this proceeding through 14 days after a
decision in the Earnout Dispute is rendered. At that point, the parties will report to this Court
regarding whether the stay should be lifted or continued. The parties contend that a stay may only
continue after a decision is rendered upon agreement by both sides.
        Case 1:19-cv-10431-NRB Document 30 Filed 09/09/20 Page 2 of 2

The Honorable Naomi Reice Buchwald
Page 2
September 9, 2020


      Thank you for your consideration.

                                          Respectfully submitted,
                                          KING & SPALDING LLP

                                          /s/ Israel Dahan
                                          Israel Dahan
                                          Counsel for Defendants
cc:   All Counsel of Record (via ECF)
